Title: From Thomas Jefferson to Martha Jefferson Randolph, 2 February 1808
From: Jefferson, Thomas
To: Randolph, Martha Jefferson


                  
                     My dearest Martha 
                     
                     Washington Feb. 2. 08.
                  
                  The letter to mr Hackley shall go by a government vessel which sails for Cadiz the 10th. of this month. such a one will sail monthly for Falmouth, Brest, Lisbon & Cadiz during the embargo. this will furnish his friends a regular means of writing to him. Mr. Hackley has nothing to apprehend from mr Meade as the successor to mr. Yznardi. Meade’s intrigues against Yznardi, and his indecent attempt to engage the body of the merchants and even Congress itself to force the Executive to remove Yznardi, have shut the door of that appointment for ever to him. Yznardi is a very old and faithful servant of the US. a vacancy by his resignation or death cannot be very distant. indeed it is believed he would resign in favor of a person whom he should like, to prevent Meade who is his greatest enemy. I wish mr Hackley would cultivate the old gentleman’s good will. he might perhaps make way for him. however a vacancy may happen mr Hackley will be very safe, if it is in my time, & equally so if mr Madison should be my successor.   I have had Tarleton Webb put on the list of competitors for a midshipman’s place. the number is fixed & full, and many applicants stand before him & must have their turn. mr Smith will enable me to give you a more definite idea of his prospect. but it is a poor business. we shall not have any large vessels during the prevalence of present opinions, and the command of a gun boat is a poor prospect.
                  I shall avail myself with great pleasure of mr Randolph’s kind offer to direct the repairs of the dam. Bacon’s incompetence had made me consider the misfortune as nearly irreparable. I will direct Bacon to follow mr Randolph’s directions; but the hour of the post being at hand, and other business pressing, I can not do it till next post. this will be the less important as a permanent repair cannot be attempted till warm weather. in the meantime, should the water fail, it may be raised by throwing loose rocks into the gap. my intention is, during the ensuing summer, to double the breadth of the dam, by extending it 18. feet below the present one, and to reduce it’s height one foot, if, as I believe, the present height gives more water than is wanting.   Recurring to mr Hackley’s case, you will be sensible that the communication to him must be made with caution, so as not to commit my name, of which Meade would make great use. mr Hackley may be told he is in no danger from Meade, that the dispositions of the Executive are entirely favorable to him, that Yznardi as an antient & faithful servant possesses their esteem and it should be recommended to him to cultivate the old man’s friendship as he might be induced by that to make an opening for him. so much may be said to him. such is likely to be the posture of public affairs this year that I fear I shall be able to absent myself but little from this place. my spring visit will I apprehend be very short. present me affectionately to mr Randolph, and kiss all the young ones for me. to yourself is devoted my unalterable love.
                  
                     Th: Jefferson 
                     
                  
               